Appeal from a decision of the Workers’ Compensation Board, filed January 5, 1981. Claimant’s husband died February 14, 1976. The medical experts agreed that the cause of death was acute thrombosis of the right coronary artery and that decedent had severe coronary artery disease prior to his death. The experts disagreed, however, as to whether decedent’s death was work related, with claimant’s expert and the impartial specialist testifying that decedent’s work activities were a contributing factor while the employer’s expert was of the opinion that the cause of death was directly attributable to decedent’s coronary artery disease. The board found that decedent’s death was “due to the natural progression of [his] coronary disease and there is no evidence that the work atmosphere caused or contributed to claimant’s infarction and death”. The board is not bound to accept the testimony of any one expert or group of experts; it is free to choose those it credits and reject those it does not (Matter of Currie v Town of Davenport, 37 NY2d 472, 476). The conflicting medical evidence merely raised a factual issue, the resolution of which was solely for the board (Matter of Slater v Eastman Kodak Co., 78 AD2d 756). We find no merit to the claimant’s suggestion that the board applied the wrong test in determining whether decedent’s death was causally related to his work. Since the board’s decision is supported by substantial evidence, it must be affirmed. Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.